UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------- X ’~§

§
c
l

. ii JAN 2 4291§
sTRH<E 3 HoLDlNGs, LLC, : f 1 . ~ . y:~z:~:;
: Case No. l:l8-cv-lZl67-AJN
Plaintiff,
Judge Nathan
vs.
JOHN DOE subscriber assigned IP address
66.108.187.125,
Defendant. :
_________________________________________________________________ X

AMENDED MEMORANDUM OPINION AND ORDER

ALlSON J. NATHAN, District Judge:

Plaintiff Strike 3 Holdings, LLC (“Strike 3”) now moves ex parte, pursuant to Federal
Rule of Civil Procedure 26(d)(l), for leave to serve a third party subpoena prior to a Rule 26(f)
conference Specifically, Strike 3 seeks to serve a subpoena on Spectrum, an lnternet Service
Provider (“ISP”), in order to ascertain the identity of the John Doe defendant in this case, whose
Internet Protocol (“lP”) address has been associated with large-scale infringement of Strike
3’s copyrighted works. For the reasons below, the Plaintiffs motion is GRANTED.

I. BACKGROUND

Plaintiff, Strike 3, operates three adult film websites, Blacked.com, Tushy.com, and
Vixen.com which create its own copyrighted film content Strike 3 makes that content available
to subscribers on its websites, and earns its revenue through subscription sales, sales of DVDs
and licensing Decl. of Greg Lansky, W l6-l9. Plaintiff believes it suffers serious economic

harm by virtue of the fact that many of its copyrighted works are made available, illegally, for

.; M.*,_,_e]`

l
§
|.
ss

§

§ .

l

3
l
i
2

 

free download via file sharing platforms, including an internet protocol called BitTorrent. [d. 1111
22-28.

As this Court explained in a factually similar case, BitTorrent software allows users to
join together in “peer-to-peer” networks that allow them to download large files. See Dl'gl'tal Sl'rl,
Inc. v. Does 1~]76, 279 F.R.D. 239, 241 (S.D.N.Y. 2012). lndividual users may only download
small pieces of the file at a time and it make take days for an individual to download an entire
file. Id. While downloading, the downloader is obligated to share with other users the portions of
the file that he or she has already downloaded. Id. This group of interacting users is referred to as
a “swarm.” Id.

During the process of downloading these files, users expose their IP addresses to one
another, which allows third parties to track and record the addresses participating in the illegal
download. ln this case, Plaintiff hired a German company, IPP lnternational UG (“IPP”), to track
IP addresses distributing and downloading their copyrighted works. Fieser Decl. W 4~7. IPP used
forensic software to scan BitTorrent file networks for the presence of transactions including
Strike 3’s copyright Id. 11 7. After analyzing the results of this scan, IPP was able to determine
that John Doe’s IP address had downloaded a number of Plaintiffs copyrighted works. Id. W
13-14.

At this time, Plaintiff is only able to identify John Doe with reference to his or her IP
address. Once supplied with the date and time of the alleged infringement, ISPs are able to use
their subscriber logs to identify the particular individual associated with the IP address.
Fischbach Decl. 1 lZ. Accordingly, Plaintiff now seeks leave to serve Spectrum in order to

ascertain the identity of the alleged infringer in this case.

 

II. DISCUSSION
a. Legal Principles

Generally, Federal Rule of Civil Procedure 26(d)(l) forbids a party from seeking
discovery “from any source before the parties have conferred as required by Rule 26(D.” See
Malil)a Medl`a, LLC v. John Does ]-13, l2~cv~1156 (JFB) (ETB), 2012 WL 102()243, at *l
(E.D.N.Y. l\/lar. 26, 2012). However, the Federal Rules also provide that a party may engage in
discovery before such a conference pursuant to court order. Fed. R. Civ. P. 26(d)(l) (“A party
may not seek discovery from any source before the parties have conferred as required by Rule
26(f), except when authorized by court order.”).

When considering whether to grant a motion for expedited discovery prior to a Rule 26(f)
conference, courts apply a “flexible standard of reasonableness and good cause.” Digital Sin, lnc.
v. John Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. Jan.30, 2012) (quoting Ayyash v. ch/c Al~
Maa’l`na, 233 F.R.D. 325, 326-27 (S.D.N.Y. 2005)). See also Stern v. Cosby, 246 F.R.D. 453, 457
(S.D.N.Y.2007) (Chin, J.); accord SA Charles Alan Wright & Arthur R. l\/liller, Fede)'al Practice
and Procea’w'e§ 2046.1 (3d ed. 201 l) (“Although [Rule 26(d)] does not say so, it is implicit that
some showing of good cause should be made to justify such an order, and courts presented with
requests for immediate discovery have frequently treated the question whether to authorize early

discovery as governed by a good cause standard.”).l Courts have also applied “particularly

 

‘ Courts in this district routinely find "good cause" for expedited discovery to determine the identity of John Doe
defendants where a Plaintiff is able to make out a prima facie case and is otherwise unable to identify the
Defendants without a court-ordered subpoena See, e.g., John Wi/ey & Sons, Inc. v. John Does 1-22, 2013 WL
1091315, at *5 (S.D.N.Y. l\/Iarch 15, 2013); John Wi/ey & Sons, ]nc. v. Doe Nos. 1-3(), 284 F.R.D. 185, 189
(S.D.N.Y. 2012); Ne,\’l Phase DisI/'ibution, lnc. v. John Does 1-27, 284 F.R.D. 165, 171 (S.D.N.Y. July 31, 2012);
Malz'bu Media, LLC v. John Does 1~]1, 12-cv~3810 (ER), 2013 WL 3732839, at *2 (S.D.N.Y. July 16, 2013).

careful scrutiny” when plaintiffs seek expedited discovery on an ex parte basis Ayyash, 233
F.R.D. at 327.

The Second Circuit has identified the “principal factors” for District Courts to consider
when determining whether expedited discovery is appropriate See Arista Records, LLC v. Doe 3,
604 F.3d 110, 119 (2d Cir. 2010) (quoting Sony Music Erztertainmer)i Inc. v. Does 1~40, 326
F. Supp. 2d 556 (S.D.N.Y.2004)). These factors include (1) the plaintiffs ability to make
out a prima facie showing of infringement, (2) the specificity of the discovery request, (3) the
absence of alternative means to obtaining the information sought in the subpoena, (4) the
need for the information sought in order to advance the claim, and (5) the Defendant’s
expectation of privacy. Application of these “principal factors” confirms that the Plaintiff is

entitled to their subpoena

b. Analysis

Plaintiff has made out a prima facie claim of copyright infringement “To make out a
prima facie case of copyright infringement, a party must show (1) ownership of a valid copyright
in the item and (2) unauthorized copying.” lm’l Swaps & Derivatives Ass’n, Inc. v. Socratek,
L.L.C., 712 F. Supp. 2d 96, 102 (S.D.N.Y. 2010) (citirig Tufenkiar/ lmport/Export Vem‘ures, Inc.
v. Eiristeiri Moomjy, lnc., 338 F.3d 127, 131 (2d Cir. 2003)). The Plaintiff‘s complaint plainly sets
out the copyrighted works at issue and provides comprehensive allegations regarding the manner
by which the Defendant copied the various works, including the date and time of the
infringement and the IP address and technology used to effect the copying. See Compl. 1111 17-34,
Ex. B; Fieser Decl. 1111 4-14. See also Malibu Media, LLC v. John Does ]-11, 2013 WL 3732839,
at *5 (“Plaintiff has made a concrete, prima facie case of copyright infringement by alleging
ownership of the registered copyright and alleging unlawful downloading, copying, and

distribution of this work by specifying the type of technology used, the lP address from which

 

the file was accessed and shared, and the date and time of the infringement.”). Accordingly, this
factor weighs in favor of the Plaintiff.

The second factor similarly weighs towards Plaintiff. Strike 3 seeks only the true name
and permanent address of John Doe, a limited set of facts that courts within this district have
considered c‘highly specific in nature.” Malibu Media, LLC v. Doe No. 4, 12-cv-2950 (JPO),
2012 WL 5987854, at *3 (S.D.N.Y. Nov. 30, 2012) (“l\/lalibu’s subpoena request is highly
specific in nature; it seeks the name, current and permanent address, e~mail address, and Media
Access Control (MAC) Addi‘ess of each Doe defendant, attempting to obtain enough information
to identify and serve the defendants.”). The Court agrees that the Plaintiff here is not asking for
more information than is necessary to identify and serve the Defendantl

Third, the Court is not aware of any other means by which the Plaintiff may seek out the
Defendant’s identity. lndeed, BitTorrent’s appeal to potential infringers is the large degree of
anonymity it provides users. See John Wiley & Soris, Inc., 284 F.R.D. at 190 (“[Plaintiff] has
explained that the use of the BitTorrent software is ‘largely anonymous’ except insofar as it
requires a user to broadcast the user’s IP address [Plaintiff] has established that it lacks the
means to obtain the subscriber’s identifying information, other than by subpoena.”). ln this case,
Plaintiff has explained that John Doe can only be reliably identified by cross-referencing the date
and time of the alleged infringement with information on the lSP’s subscriber logs. Fischbach
Decl. 11 12.

The fourth factor also cuts in the Plaintiff s direction because, in the absence of the
ability to subpoena the lSP, the Plaintiff will be unable to identify and serve Defendant,
effectively terminating the litigation. See Mali`bu Media, LLC v. Johr) Does ]~]1, 2013 WL

3732839, at *6 (noting in a factually similar case that the subpoenaed information sought was

“necessary to advance the claim”). l\/ioreover, courts within this Circuit have recognized that
“[e]xpedited discovery is also necessary to prevent loss of the requested information as a result
of routine deletion by the lSPs.” Digital Siri, Inc. v. Does ]-27, 12-cv-3873 (Jl\/IF), 2012 WL
2036035, at *4 (S.D.N.Y. June 6, 2012).

Finally, while the Court is sensitive to the fact that Defendant’s viewing of these
particular copyrighted works may be the source of public embarrassment, courts in this district
have nonetheless concluded that “ISP subscribers have a minimal expectation of privacy in the
sharing of copyrighted material.” Mall'bzi.Media, LLC v. Jo/m Does 1-]], 2013 WL 3 73 283 9,
at *6.

As each of these factors weighs in the favor of Plaintiff, the Court concludes that they are
entitled to serve a subpoena on Spectrum in order to ascertain the identity of John Doe. However,
as is the Court’s practice in these sorts of cases, the Court also concludes that there is good cause
to issue a protective order in connection with this subpoena, See Digii‘al Siri, Iiic. v. Does 1 ~I 7 6,
279 F.R.D. at 242-43. Such a protective order is appropriate in light of the substantial risk for
false positive identifications that could result in “annoyance, embarrassment, oppression, or
undue burden or expense.” Fed. R. Civ. P. 26(c)(l). See also Digital Siri, Iric. v. Does ]-27, 2012
WL 2036035, at *4.

III. CONCLUSION

IT IS HEREBY ORDERED that Strike 3 may immediately serve a Rule 45 subpoena
on Spectrum, the ISP identified in its motion, to obtain information to identify John Doe,
specifically her or his true name and current and permanent address. Plaintiff is expressly not
permitted to subpoena the ISPs for John Doe’s email addresses or telephone numbers. The

subpoena shall have a copy of this order attached, along with the attached “Notice to Defendant.”

IT IS FURTHER ORDERED that Spectrum will have 60 days from the date of service
of the Rule 45 subpoena upon them to serve John Doe with a copy of the subpoena, a copy of
this order, and a copy of the “Notice to Defendant.” The order should be attached to the “Noi‘ice
to Defendanfs” such that Ihe “Nofice to Defendanf” is the first page of the materials enclosed
with the subpoena Spectrum may serve John Doe using any reasonable means, including written
notice sent to her or his last known address, transmitted either by first-class mail or via overnight
service l

IT IS FURTHER ORDERED that John Doe shall have 60 days from the date of service
of the Rule 45 subpoena and this Order upon her or him to file any motions with this Court
contesting the subpoena (including a motion to quash or modify the subpoena), as well as any
request to litigate the subpoena anonymously. Spectrum may not turn over John Doe’s
identifying information to Strike 3 before the expiration of this 60-day period. Additionally, if
John Doe or Spectrum files a motion to quash the subpoena, Spectrum may not turn over any
information to Strike 3 until the issues have been addressed and the Court issues an Order
instructing Spectrum to resume in turning over the requested discovery.

IT lS FURTHER ORDERED that if that 60-day period lapses without John Doe or
Spectrum contesting the subpoena, Spectrum shall have 10 days to produce the information
responsive to the subpoena to Plaintiff, John Doe, should he or she move to quash the subpoena
or to proceed anonymously, shall at the same time as her or his filing also notify Spectrum so
that it is on notice not to release any of John Doe’s contact information to Plaintiff until the
Court rules on any such motions. y

lT IS FURTHER ORDERED that the subpoenaed entity shall preserve any subpoenaed

information pending the resolution of any timely-filed motion to quash.

IT IS FURTHER ORDERED that Spectrum shall confer with Strike 3 and shall not
assess any charge in advance of providing the information requested in the subpoena, Should
Spectrum elect to charge for the costs of production, it shall provide a billing summary and cost
report to Plaintiff.

IT IS FURTHER ORDERED that Strike 3 shall serve a copy of this Opinion and Order
along with any subpoenas issued pursuant to this order to Spectrum.

IT IS FURTHER ORDERED that any information ultimately disclosed to Strike 3 in
response to a Rule 45 subpoena may be used by Strike 3 solely for the purpose of protecting
Strike 3’s rights as set forth in its complaint

ice
DONE AND oRDEREi) this@_;: day er § a s , 2011

Ufo .AiLI 0 J. NATHAN
Uiiited States District Judge

    

t
i

NOTlCE TQ DEFENDANT
You are a defendant in Strike} Ho[dings, LLC, v. John Doe, l8~cv~l2167 (Ali\l), a case

now pending before the Honorable Alison l, Nathan, United States District ludge for the
Southern District ofi\lew Yorl<.

Attached is Judge Nathan's Order, dated ianuary 23, 2019 which sets forth certain deadlines

and procedures related to this case

You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you may
represent yourself without the assistance ofa lawyer). lf you choose to proceed prose, all
communications with the Court should be through the P)'o Se Office ofthe United States District
Court for thc Southcrn District ol"New York. The Pro Se Oflice is located in Room 230 ofthe
United States Courthouse, 500 Pearl Street, i\lew Yorl<, N.Y. 10007, and may be reached at (212)
805-0175.

The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded and/or
distributed a movie on your computei'.

The plaintiff may not know your actual name or address, but it does know the lnternet Protocol
address (“lP address") ofthe computer associated with the alleged downloading and/or
distributing

The plaintiff has filed subpoenas requesting your identity and contact information from your
lnternet Service Provider (“lSP").

lf you do not want your lSP to provide this information to the plaintiff and you believe there is a
legal basis for the lSP to withhold the information, you may file a motion to "quash" or "modify"
the subpoena, This must be done within 60 days ofthe date that you receive notice from your
lSP that you are a defendant in this case. |f you choose to proceed prose, your motion to quash or

modify the subpoena should be mailed to the Pro Se Office1 as described in paragraph 3.

9.

lt you move to quash the subpoena or otherwise move to prevent your name l`rom being turned
over to the plaintiff, you may proceed anonymously at this time. l\levertheless, if you are
representing yourself you will have to complete an information card that you can obtain from
the Pro Se Offiee of the Court ”l`his information is .s'olely_/i,)r rise by the (,.'oiiri and the Court will
not provide this information to lawyers for the plaintiff unless and until it determines there is no
basis to withhold it. '1`he Court must have this information so that it may communicate with you
regarding the ease

liven if you do not file a motion to quash or modify the subpoena, you may still proceed in this
case anonymously at this time vl`his means that the Court and the plaintiff will know your
identity and contact inforniation, but your identity will not be made public unless and until the

Court detern'iincs there is no basis to withhold it.

.lf you want to proceed anonymously without filing a motion to quash or modify the subpoena,

you (or, il` represented your lawyer) should provide a letter stating that you would like to
proceed anonyi'nously in your cuse. if you choose to proceed pro.re, your letter should be mailed
to the ["ro Se Offiee, as described in paragraph 3. 'l`his must be done within 60 days of the date
that you receive notice from your lSP that you arc a defendant in this case. You should identify
yoursell`in your letter by the case in which you area defendant and your ll’ address if you
submit this letter, then your identity and contact information will not be revealed to the public

unless and until the Court says otherwise

